Julius Jasper appeals from his conviction in the Montgomery County Common Pleas court of two counts of Corruption of a Minor in violation of R.C. 2907.04(A) pursuant to an Information.  The information alleged that the offender was more than four years older than the victim and that the offenses occurred between August 1, 1995 and June 20, 1996.  Jasper was sentenced on October 2, 1998 to two consecutive one year terms.  He was also determined to be a sexual predator pursuant to the provisions of Chapter 2950 of the Revised Code.  Although the defendant was on probation when he committed the sexual offenses, the trial court terminated the defendant's probation.
Jasper's appointed counsel has filed an Ander's brief. Jasper has filed his own brief.  In the brief he asserts the trial court erred in sentencing him under the provisions of Am. Sub. S.B. 2 which provides punishment for offenses committed after July 1, 1996.
We agree with the appellant that the trial court incorrectly sentenced him under the provisions of Am. Sub. S.B. 2 as his offenses occurred prior to July 1, 1996.  See, State v. Rush
(1998), 83 Ohio St.3d 53.  We fail, however, to see how the defendant was prejudiced by the trial court's error.
The defendant was sentenced under the more lenient provisions of Am. Sub. S.B. 2.  He was sentenced as if he had committed fourth degree felonies when he committed third degree felonies under the law applying to those offenses.  The defendant was unlikely to receive probation in light of the fact he was on probation when he committed the new offenses.  R.C. 2951.02(D)(1).
The provisions for post sentence community control and judicial release are no more onerous than the provisions of parole and shock probation under the previous law.  In short, appellant has failed to show how he was prejudiced from the trial court's erroneous sentence.
We have carefully reviewed the record of the defendant's guilty pleas and find the trial court fully complied with Crim.R. 11.  The appellant's assignment of error is overruled.
The judgment of the trial court will be Affirmed.
WOLFF, J., and FAIN, J., concur.
Copies mailed to:
Carley J. Ingram
David Fierst
Julius V. Jasper
Hon. John W. Kessler